DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The application filed on 10/26/21 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Specification/Drawings
The specification/drawings are objected to because of the following informalities:  
- Specification 105 describes "finalize order process 138" of Fig. 23, but Fig. 23 does not show reference numeral 138 or a process so named.
Appropriate correction is required.

Examiner's Comments
Not Positively Recited
Claims 2-20 recite limitations in the form of "wherein [x performs an action]" or "wherein [an action is performed]" rather than "the method further comprising: [performing an action]." As such, the limitations are not positively recited. 
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claim 19 recites:
" wherein prior to step (c), the ordered items are transmitted to an operator to enter the ordered items into a point of sale (POS)." 
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including
statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Optional Language/Contingent Limitations
Claim 13 recites " wherein the operator marks the bill as unpaid if the total amount owed is not paid in full …." The marking occurs only if the condition is satisfied.
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art / does not limit the scope of the claim. See rejections under 35 U.S.C. 102 and 103 below.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Specifically:
- Claims 1-4, 6, 7, 9-11, 13, 15, 19 and 20 recite actions performed by a human being ("user," "operator").
Claims 5, 8, 12, 14 and 16-18 are rejected by virtue of their dependency from a rejected base claim.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claim 1 is directed to a "collaborative ordering and payment method."
Claim 1 is directed to the abstract idea of "ordering items by a plurality of users and splitting payment for the ordered items among the plurality of users," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites "generating a bill number; ordering one or more items associated with the bill number, wherein the one or more items are ordered by a plurality of users; dividing the ordered items among the plurality of users and calculating an amount owed by each user; and … payment by one or more of the users to fulfill a total amount owed." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim, such as "processing" (payment by one or more of the users to fulfill a total amount owed), represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of ordering items by a plurality of users and splitting payment for the ordered items among the plurality of users, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of ordering items by a plurality of users and splitting payment for the ordered items among the plurality of users, specifically, as recited above, using computer technology (e.g., processing). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A),(f) & (h)). 
Hence, claim 1 is not patent eligible.
Dependent claims 2-20 describe further operations of or related to, or further detail of the operations of, the abstract idea (claims 2-20), generic computer elements (claims 2-4, 14-16, 19), and/or characteristics of data (claim 18). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, 11, 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claim 4 recites "wherein the user is logged into their account …". The underlined language lacks antecedent basis. (The word "their" is definite, but the account has not previously been recited.)
Claims 8 and 9 recite "wherein the transmission of the ordered items to the operator …". The underlined language lacks antecedent basis.  
Claims 11 and 13 recite "wherein the operator …". The underlined language lacks antecedent basis. 

Unclear Scope
Claims 15, 19 and 20 recite one or more of "steps" (a), (b), (c) and (d), but the claim does not indicate what these steps are. The use of undefined terms renders the scope of the claims unclear, as the meanings of the terms are not clear. 
Claim 18 recites "wherein the bill number is associated with a table or establishment identifier; and wherein a plurality of bill numbers are associated with a single table or establishment identifier, and the plurality of bill numbers are also tracked individually". In the recitation, the term "bill number" refers to two different things, and hence has two different meanings, in the two underlined instances, respectively. The use of a single term to mean two different things renders the scope of the claim unclear, as the meaning of the term is not clear. 
Claim 16 is rejected by virtue of its dependency from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain (IN 201841011330 A).

Note: citations to Hussain below indicate page numbers printed on the pages of the attached copy of Hussain, not page numbers of the electronic PDF (e.g., page 1 as printed on the pages is page 3 of the electronic PDF).

Regarding Claim 1
Hussain teaches:
generating a bill number; (6, 7, 11 table ID)
ordering one or more items associated with the bill number, wherein the one or more items are ordered by a plurality of users; (10-11, Fig. 3, 313-318; 13, Fig. 6A, A608-A610; 15, Fig. 6B, B608-B610; 16, Fig. 6C, C608-C610)
dividing the ordered items among the plurality of users and calculating an amount owed by each user; and  (13-14, Fig. 6A, A613-A618; 15, Fig. 6B, B613-B621; 16, Fig. 6C, C613-C618)
processing payment ("settled") by one or more of the users to fulfill a total amount owed. (14, Fig. 6A, A619-A621; 15, Fig. 6B, B619-B621; 16, Fig. 6C, C619-C621)

Regarding Claim 2
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein the ordering of the one or more items by the plurality of users is completed via a user interface. (10-12, Figs. 3, 4 PWA on portable device, browser, menu page/screen, cart)

Regarding Claim 3 
Hussain teaches the limitations of base claim 1 and intervening claim 2 as set forth above.
Hussain further teaches:
wherein one or a plurality of the users orders a portion of the one or more items on multiple separate devices. (10-12, Figs. 3, 4 customers user their "respective portable devices," "their respective carts")

Regarding Claim 4 
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein the user is logged into their account within an application for the collaborative ordering and payment method. (11, Fig. 3, 317 login/signup)

Regarding Claim 6
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein the dividing of the ordered items is completed by each user selecting one or more of the ordered items. (13-14, Fig. 6A, A613-A618 the dividing at A613-A618 occurs based on the users' selecting items ordered at A608-A609)

Regarding Claim 7
Hussain teaches the limitations of base claim 1 and intervening claim 6 as set forth above.
Hussain further teaches:
wherein each of the ordered items is split into any desired number of portions, and each portion is selected by any of the plurality of users. (15, Fig. 6B, B608-B609, B612-B618 the total, hence every item, has been split into three portions, each of which is selected by a respective user at B608, B609, B612-B615, B619-B621) 

Regarding Claim 8 
Hussain teaches the limitations of base claim 1 and intervening claims 6 and 7 as set forth above.
Hussain further teaches: 
wherein the transmission of the ordered items to the operator is done in a compiled manner with multiple items being transmitted together. (11, Fig. 3, 318 "the orders placed by the customers through the PWA are clubbed together as one and reflected on the restaurant's Web App/AndroidTM App/point of sale (PoS) system")

Regarding Claim 9
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein the transmission of the ordered items to the operator is done by each user transmitting their ordered items individually. (11, Fig. 3, 317 "the customers, once done with the process 316 move on to confirm their orders")

Regarding Claim 10
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein the plurality of users are shown details pertaining to a collaborative order; and wherein the plurality of users modify, coordinate, or both their ordered items based on the details. (11, Fig. 3, 316 "the customers now have the option to add or remove (e.g., "modify") items from the respective carts.")

Regarding Claim 11
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein the operator closes the bill number after the total amount owed is paid by the plurality of users or the bill number is closed automatically. (11, Fig. 3, 322 "All users logged out and session ids cleared"; 16-17, Fig. 6C, C619-C621 "This action blocks out the option to pay for the other customers seated at the same table since the entire bill/tab has been covered for.")


Regarding Claim 14
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein the one or more items are food items selectable in a user interface of a mobile device. (7, 10-12, 19, Figs. 3, 4 "menu items include food")

Regarding Claim 15
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein the plurality of users complete steps (a) through (d) via a user interface (10-12, Figs. 3, 4 PWA on portable device, browser, menu page/screen, cart) on a mobile device, and an operator receives substantially real-time updates (orders updated as users add/remove items to/from cart) from the plurality of users via a user interface on a tablet (restaurant's Web App/AndroidTM App/point of sale (PoS) system) in communication with (7 "portable device connected to the server") the mobile device. (10-11, Fig. 3, 316-318; 13, Fig. 6A, A608-A610; 15, Fig. 6B, B608-B610; 16, Fig. 6C, C608-C610)

Regarding Claim 16
Hussain teaches the limitations of base claim 1 and intervening claim 15 as set forth above.
Hussain further teaches:
wherein the mobile device is a plurality of mobile devices collaboratively transmitting data to the tablet. (10-12, Figs. 3, 4 customers user their "respective portable devices," "their respective carts"; 11, 14-16 restaurant's Web App/AndroidTM App/point of sale (PoS) system (tablet))

Regarding Claim 17
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein the dividing of the ordered items is completed by dividing the ordered items amongst the plurality of users by who ordered each individual item. (13-14, Fig. 6A, A608-A609, A613-A618)

Regarding Claim 18
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein the bill number is associated with a table or establishment identifier; and (6, 7, 9, 11 table ID)
wherein a plurality of bill numbers are associated with a single table or establishment identifier, and the plurality of bill numbers are also tracked individually. (6, 9-11, Figs. 1-3, 111, 207, 311 unique session ID generated for each user, linked to table ID, "at step 314 … all user/customer activity is tracked"; 13-14, Fig. 6A, A608-A609, A613-A618; 15, Fig. 6B, B608-B609, B613-B618; 16, Fig. 6C, C608-C609, C613-C618)


Regarding Claim 19
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein prior to step (c), the ordered items are transmitted to an operator to enter the ordered items into a point of sale (POS). (13-14, Fig. 6A, A610; 15, Fig. 6B, B610; 16, Fig. 6C, C610)

Regarding Claim 20
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein one or more of steps (b) through (d) are completed a plurality of times by one or more of the plurality of users. (11, Fig. 3, 316 "the customers now have the option to add or remove items from the respective carts. Any number of items may be added to their cards in any random order or quantity. … The step 316 may be performed any number of times …."; 13-14, Fig. 6A, A608 "The process A608 may be repeated any number of times …."; 15, Fig. 6B, B608 "The process B608 may be repeated any number of times …."; 16, Fig. 6C, C608 "The process B608 may be repeated any number of times …." (step (b))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain (IN 201841011330 A).

Regarding Claim 5 
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein each of the plurality of users is required to enter payment information prior to ordering the one or more items. (2 registration, create account, submit credit/debit card information, sign in to account)
Because the teaching indicated above is in the Background section of Hussain, it may arguably be deemed a different embodiment from the other teachings of Hussain, taken from the Summary and Detailed Description sections, cited herein. However, it would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to combine this teaching from the Background section with the other teachings from the Summary and Detailed Description sections of Hussain because the background teachings in question apply to the Summary and Detailed Description teachings, insofar as both involve online ordering, in which user's payment information is normally obtained in an advance registration process in order for the online ordering (payment) to function (-- without payment information the transaction cannot occur) and for security (-- charging the user in advance of providing the purchased goods protects the restaurant from the risk of the user's absconding with the goods without paying). See Hussain, 2, MPEP 2143.I.G. In addition, the combination of teachings is a matter of (A) Combining prior art elements according to known methods to yield predictable results, (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (IN 201841011330 A), in view of Garrett (U.S. Patent Application Publication No. 2020/0334724 A1).

Regarding Claim 12
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
wherein a balance of the total amount owed is tracked, …; (Figs. 3, 6A-6C, e.g., C619, see 10-11, 13-17)
Hussain does not disclose in its entirety but Garrett teaches:
wherein a balance of the total amount owed is tracked (e.g., Fig. 11, 1106), and a warning is generated to indicate to each user if the balance is still due before or after processing of the user's payment. (Fig. 11, 0072-0076, 1106 "Group Bill Receipt" shows total balance owed has been tracked, 1100-1105 indicate each user with respective status as paid (checked) or unpaid (unchecked); under broadest reasonable interpretation, "warning is generated …" is taught by indication of unpaid status)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hussain's systems and methods for restaurant ordering and paying by customers using their respective mobile devices, including providing for splitting a check (sharing payment among a group/party for a group restaurant meal), by incorporating therein these teachings of Garrett, because it would facilitate such shared payment, e.g., by notifying users of the paid/unpaid status of restaurant orders/checks/bills, thus providing a more convenient and user-friendly system, see Garrett, 0009 and citations given above, see also MPEP 2143.I.G. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. 

Regarding Claim 13
Hussain teaches the limitations of base claim 1 as set forth above.
Hussain further teaches:
… at least one of the plurality of users is charged the total amount owed …; (15-17, Fig. 6C)
Hussain does not disclose in its entirety but Garrett teaches:
wherein the operator marks the bill as unpaid (e.g., Fig. 11, 1102) if the total amount owed is not paid in full, and at least one of the plurality of users is charged the total amount owed (e.g., Figs. 12, 10) along with a fee. (Fig. 11, 0072-0076 under broadest reasonable interpretation, "marks the bill as unpaid" is taught by marking the bill of any given user as unpaid, 1102; Fig. 12, 0077-0079, Fig. 10, 0068-0071 one of the members of the group pays for / is charged the entire bill for the group, the single member paying for the entire group bill also pays for / is charged a tip, see also Fig. 7, 702, 0056-0059 under broadest reasonable interpretation "fee" is taught by tip)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hussain's systems and methods for restaurant ordering and paying by customers using their respective mobile devices, including providing for splitting a check (sharing payment among a group/party for a group restaurant meal), by incorporating therein these teachings of Garrett, because it would facilitate such shared payment, e.g., by providing a wide range of options for payment procedures (e.g., permitting one user to pay for all and get reimbursed later), providing for tips, and notifying users of the paid/unpaid status of restaurant orders/checks/bills, thus providing a more convenient and user-friendly system, see Garrett, 0009 and citations given above, see also MPEP 2143.I.G. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. 

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692